DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 29, 2019 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0029328 to Hoeck et al. in view of U.S. Patent No. 5,105,901 to Watanabe et al.
Regarding claim 1, the Hoeck publication teaches a utility vehicle having a power unit 14 that outputs drive power; a drive shaft 18 that receives the drive power transmitted from the power unit; a front axle that receives the drive power transmitted from the drive shaft; a right front wheel vr connected to the front axle; a left front wheel vl connected to the front axle; a right clutch 38 configured to disable power transmission from the drive shaft to the right front wheel; a left clutch 34 configured to disable power 
However, the Hoeck publication does not explicitly state that there is a controller that controls the actuators.
The Watanabe patent teaches a rear axle that has clutches 31, 32 on each side of the rear axle that are wet clutches that have control valves 33, 34 that actuate the clutches and are controlled by a controller 35.  See Fig. 1 and column 3, lines 40-61 and column 4, lines 8-10.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Hoeck publication to have the hydraulic circuit and controller to actuate the actuators for the clutches as taught by the Watanabe patent as it would be combining known prior art elements using known methods, namely, a known way of controlling two clutches on an axle as taught by Watanabe, in order to provide the predictable result of a controller that can control two clutches that are able to be controlled independently of each other as needed.
Regarding claim 6, the Hoeck publication teaches that its friction clutches 34, 38 can be controlled by hydraulic actuators (paragraph 0147).
However, Hoeck is silent on there being a pump and control valves.
The Watanabe patent taches the right clutch and the left clutch are clutches actuated by hydraulic pressure, and the clutch actuator comprises a hydraulic pump and a control valve unit  33, 34 configured to allow hydraulic pressure of the hydraulic pump 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Hoeck publication to have the hydraulic circuit as taught by the Watanabe patent as this would be combining known prior art elements using known methods to provide the predictable result of providing a known hydraulic circuit with a pump and control valves to control two clutches.
Regarding claim 7, the Hoeck publication shows a four wheel drive vehicle in Fig. 1 where the rear wheels are constantly powered and the power to the front wheels is varied by disconnecting the front axles from power.
The Hoeck publication does not explicitly speak on the matter of a two wheel drive mode.
The combination of the Hoeck and Watanabe reference provides a controller for controlling the front axle clutches as stated above along with the motivation to do so.
The combination of the Hoeck and Watanabe references does not explicitly state upon receiving a predetermined two-wheel drive command, the controller controls the clutch actuator to bring the left clutch and the right clutch into a disengaged state, and upon receiving a predetermined four-wheel drive command, the controller controls the clutch actuator to bring the left clutch and the right clutch into an engaged state.
However, it would have obvious to one having ordinary skill in the art before the effective filing date of the subject invention to realize that the structure of the combined Hoeck and Watanabe references is capable of performing upon receiving a predetermined two-wheel drive command, the controller controls the clutch actuator to .
Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0029328 to Hoeck et al. in view of U.S. Patent No. 5,105,901 to Watanabe et al. in view of U.S. Publication No. 2014/0058643 to Kodama.
Regarding claim 2, the Hoeck publication teaches that the torque to the front wheels is changed when the vehicle is cornering left or right.  See paragraph 0108.
However, the Hoeck publication lacks a specific teaching of a turning degree detector configured to detect turning degrees of the right front wheel and the left front wheel.
The Kodama publication teaches that a vehicle with a rear axle that has a clutch on each side of the axle can be changed the amount of torque that is given to each side.  A turning degree detector, in this case is a steering angle detector 155 (see paragraph 0041).  In this publication the steering angle is used to calculate the turning radius that is then in turn used to calculate how much toque is given to the left or right wheel the left clutch and the right clutch are clutches configured to continuously vary power transmission rates thereof.  See 0041-0052.  The varying of the power transmission rate is interpreted as making the wheel speeds attain a target rotational speed.  See paragraph 0052.  Further, the controller controls the clutch actuator to cause the power transmission rates of the left clutch and the right clutch to vary as a 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the Hoeck publication to have the steering angle detector and control the right and left wheels as taught by the Kodama publication in order to provide a vehicle that is less likely to skid around a turn.
Regarding claim 3, the Hoeck publication states that when the vehicle turns right or left the wheel on the outside radius of the turn would receive power and the one on the inside of the turn would have less or no drive torque.  See paragraph 0108.
The combination of the Hoeck and Kodama references as stated above has it so that as the steering angle changes in the Kodama reference the wheel speed or the turning radius changes and the speed of the wheels would change.
However, the Hoeck and Kodama references does not explicitly state that the power transmission though the inside wheel clutch would decrease with an increasing steering degree.
It would be obvious to one having ordinary skill in the art before the effective filing date of the subject invention to realize that the combination of the Hoeck and Kodama references would provide that during clockwise turning, the controller controls the clutch actuator to cause the power transmission rate of the right clutch to decrease with increasing turning degree, and during counterclockwise turning, the controller controls the clutch actuator to cause the power transmission rate of the left clutch to decrease with increasing turning degree, since all of the structure for this to happen is already stated in the references.
Regarding claim 5, the left clutch and the right clutch are multi-plate clutches.  See paragraph 0103 of Hoeck.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 4,681,180 to Oyama teaches a hydraulic circuit for two axle clutches.
U.S. Patent No. 10,668,808 to Nagayama et al. teaches an axle with two rear clutches.
U.S. Publication No. 2018/0134154 to Shimizu et al. teaches a front axle with two clutches.
U.S. Publication No. 2015/0111696 to Maeda et al. teaches an axle with two rear clutches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659